Citation Nr: 1126593	
Decision Date: 07/15/11    Archive Date: 07/21/11

DOCKET NO.  06-37 148A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to service connection for a neck disability, including arthritis of the cervical spine with tingling in the arms.  

2.  Entitlement to an increased rating in excess of 10 percent for temporomandibular joint syndrome (TMJ).

3.  Entitlement to an increased rating in excess of 10 percent for migraine headaches.  

4.  Entitlement to an increased rating in excess of 10 percent for pes planus of the left lower extremity.  

5.  Entitlement to an increased rating in excess of 10 percent for pes planus of the right lower extremity.  

6.  Entitlement to an increased (compensable) rating for varicose veins of the left lower extremity.  

7.  Entitlement to an increased (compensable) rating for varicose veins of the right lower extremity.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel


INTRODUCTION

The Veteran, who is the Appellant, served on active duty from March 1983 to December 1990.  

This case comes to the Board of Veterans' Appeals (Board) on appeal of a March 2005 rating decision of the Los Angeles, California, Regional Office (RO) of the Department of Veterans Affairs (VA).  

Among the issues denied by the RO in the March 2005 rating decision was entitlement to a total disability rating by reason of individual unemployability (TDIU).  While this issue was initially developed for appeal by the RO through inclusion in the statement of the case (SOC) furnished in November 2006, the Veteran specifically excluded it from her substantive appeal.  Therefore it is not before the Board for appellate consideration.  38 U.S.C.A. § 7105 (West 2002).  



FINDINGS OF FACT

1.  The Veteran did not manifest a neck disability, including arthritis of the cervical spine with tingling of the hands, or chronic symptoms of disability, during service.  

2.  The Veteran did not sustain an injury or disease of the neck or cervical spine during service.  

3.  Continuous symptoms of a neck disability were not manifested since service.  

4.  Degenerative disc and joint disease of the cervical spine is not manifested until 2004, many years after separation from service.  

5.  TMJ limits active excursion to 35 mm, with an inability to open beyond 25 mm without significant pain.  

6.  The Veteran manifests characteristic prostrating attacks of headaches averaging once per month; completely prostrating and prolonged attacks that are productive of severe economic inadaptability have not been demonstrated for any period.  

7.  Pes planus of the right foot is manifested by pain and tenderness, without marked deformity, swelling or callosities.  

8.  Pes planus of the left foot is manifested by pain and tenderness, without marked deformity, swelling or callosities.  

9.  Varicose veins are currently manifested by several small "spider" veins on each of the thighs, without a demonstration of intermittent edema of either extremity, aching or fatigue after prolonged standing or walking, the need for compression hosiery, or elevation of the legs to relieve symptoms.  



CONCLUSIONS OF LAW

1.  A neck disability, including arthritis with tingling of the hands, was neither incurred in nor aggravated by service nor may it be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2010).  

2.  Resolving reasonable doubt in the Veteran's favor, the criteria for an increased rating of 20 percent, but no more, for TMJ have been met for the entire rating period.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.150, Diagnostic Code (Code) 9905 (2010).  

3.  Resolving reasonable doubt in the Veteran's favor, the criteria for an increased rating of 30 percent, but no more, for headaches have been met for the entire rating period.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.124a, Code 8100 (2010).  

4.  The criteria for an increased rating in excess of 10 percent for pes planus of the right foot have not been met for any period.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Code 5276 (2010).  

5.  The criteria for an increased rating in excess of 10 percent for pes planus of the left foot have not been met for any period.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Code 5276 (2010).  

6.  The criteria for a compensable rating for varicose veins of the left lower extremity have not been met for any period.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.104, Code 7120 (2010).  

7.  The criteria for a compensable rating for varicose veins of the right lower extremity have not been met for any period.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.104, Code 7120 (2010).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  VCAA notice requirements apply to all five elements of a service connection claim: 1) veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484-86 (2006), aff'd, 483 F.3d 1311 (Fed. Cir. 2007).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  

The Veteran was advised of VA's duties to notify and assist in the development of the claims prior to initial adjudication.  An October 2004 letter explained the evidence necessary to substantiate the claims, the evidence VA was responsible for providing, and the evidence she was responsible for providing.  This letter also informed the Veteran of disability rating and effective date criteria.  The Veteran has had ample opportunity to respond and supplement the record.  

In a claim for increase, the VCAA requirement is generic notice, that is, the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  

With regard to the duty to assist, the Veteran's service treatment records (STRs) and pertinent post-service treatment records, including those utilized by the Social Security Administration (SSA) in a disability administration, have been secured.  The RO arranged for VA examinations in January and February 2005, and February 2008.  These examinations, taken together, are found to be adequate for rating purposes of the issues.  In this regard, it is noted that the examiners reviewed the Veteran's medical history and complaints, made clinical observations, and rendered opinions regarding the severity of the disabilities.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (finding that VA must provide an examination that is adequate for rating purposes).  

Although the Veteran was not examined for the neck disability, it is not found to be necessary for appellate consideration.  In this regard, it is noted that in accordance with McLendon v. Nicholson, 20 Vet. App. 79 (2006), in disability compensation claims, VA must provide a VA medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the Secretary to make a decision on the claim.  

The Board finds that the standards of McLendon are not met in this case.  In this decision, the Board has found as a fact that the weight of the evidence demonstrates that no event, injury, or disease of the neck or cervical spine occurred in service or during an applicable presumptive period.  Because there is no in-service injury, disease, or event to which competent medical opinion could relate current neck or cervical spine disability to active service, there is no reasonable possibility that a VA examination or opinion could aid in substantiating the current claim for service connection for uncontrolled pronation and joint hypermobility.  See 38 U.S.C.A. 
§ 5103A(a)(2) (West 2002) (VA "is not required to provide assistance to a claimant . . . if no reasonable possibility exists that such assistance would aid in substantiating the claim"); 38 C.F.R. § 3.159(d) (VA to discontinue assistance where there is "no reasonable possibility that further assistance would substantiate the claim").

The Board has considered the decision in Charles v. Principi, 16 Vet. App. 370, 374-75 (2002); however, the holding in Charles was clearly predicated on the existence of evidence of both in-service injury or event and a current diagnosis. Without any indication of in-service injury, disease, or event, referral of this case for an examination or to obtain a medical opinion would be a useless act.  The duty to assist by providing a VA examination or opinion is not invoked in this case because there is no reasonable possibility that such assistance would aid in substantiating the claim. See 38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d).  For all the foregoing reasons, the Board concludes that VA's duties to the Veteran have been fulfilled with respect to the issue on appeal.

The Veteran has not identified any evidence that remains outstanding.  VA's duty to assist is met.  Accordingly, the Board will address the merits of the claims.  

Service Connection for a Neck Disability

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Where a veteran who served for ninety days or more during a period of war (or during peacetime service after December 31, 1946) develops certain chronic diseases, such as arthritis, to a degree of 10 percent or more within one year from separation from service, such diseases may be presumed to have been incurred in service even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  

The Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence where appropriate and the analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim. 

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2010).  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The Veteran claimed service connection for a neck disability that she stated is related to her headaches.  Review of the evidence of record shows no complaint or manifestations of neck pain or any other disability, including a disease or injury, of the cervical spine while the Veteran was on active duty.  There are no complaints or manifestations of numbness or tingling in the hands.  A March 1991 VA examination was similarly negative for such complaints.  Cervical spine disability was first noted of record in an August 2004 report of an MRI study.  At that time, the scan demonstrated degenerative disc disease that appeared to be asymptomatic.  

Thus, the record does not show that the Veteran had cervical spine disability, including arthritis with tingling of the hands, while on active duty or for many years after her separation from service.  In fact, there are no complaints noted in the record prior to the current claim for service connection, submitted in 2004.  Her statements have included vague references to a relationship between cervical disability and her service-connected headache disability, but in the notice of disagreement that was received in June 2005, she stated that she "conceded arthritis and tingling in the hands . . . as I believe I do not meet the criteria."  Although she did continue the appeal developed by the RO in the statement of the case by including the issue in her substantive appeal, she has actually made very little comment regarding this claim for service connection.  Thus, there is not lay evidence of in-service injury or disease or chronic symptoms in service, or of post-service continuous symptoms, that may be utilized as a basis for the establishment of service connection.  

For these reasons, the Board finds that the preponderance of the evidence is against service connection, and the claim must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102. 

Rating Laws and Regulations

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) found in 38 C.F.R. Part 4. 38 U.S.C.A. § 1155.  It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21 (2010).  

Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2010).  When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3 (2010).  

The United States Court of Appeals for Veterans Claims (Court) has held that "staged" ratings are appropriate for an increased rating claim where the factual findings show distinct time periods when the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to these appeals.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence where appropriate and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claims.  

Rating TMJ

Service connection for TMJ was granted by the RO in a May 1991 rating decision that assigned a noncompensable (zero percent) evaluation.  The rating was increased to 10 percent in the March 2005 rating decision that gave rise to this appeal under the provisions of Code 9905 for limitation of motion of the temporomandibular articulation.  The Veteran submitted a claim for increased rating in September 2004.  

On January 2005 VA examination the Veteran reported symptoms of pain that was never less than 2 on a scale ranging from 0 to 10.  He said that his pain level was frequently in the 9 to 10 range and regularly between 5 and 6.  He reported a history of jaw locking, clicking and popping of the left joint when opening and closing.  He had no history of trauma.  Treatments included Motrin, flexural, and night guards, but the night guards had worn down within a short period of time.  A NTI appliance was most recently fabricated to which she had had good results.  Examination showed pain to palpation in all of the muscles of mastication on the left.  Range of motion of the jaw was restricted in lateral movement.  Maximum jaw opening was 35 mm.  Occlusal analysis showed no severe incisal wear with a bilateral posterior crossbite.  X-ray studies showed severe bony changes and resorption on the left mandibular head of the condyle and left glenoid fossa region.  The diagnosis was degenerative left TMJ, with myofascial pain and possible arthritic changes.  

A June 2005 evaluation report from a university pain clinic showed that the Veteran reported with severe pain on the left side of the face.  On examination, the Veteran was able to comfortably open her mouth to 20 mm.  Active opening was to 35 mm, with pain in the left cheek.  Passive opening was to 45 mm with pain in the left cheek.  Protrusion was to 7 mm with pain in the left cheek.  Right laterotrusive motion was to 9 mm and left laterotrusive was to 10 mm.  There was pain in the left cheek on both motions.  There was deviation to the left on closing, with deflection to the left on protrusion.  There was a shotgun pop on the left on opening at 25 mm and clicks at 14 mm on closing.  There were pops at 2 mm on opening and clicks at 11 mm on closing.  There was mandibular stability and function.  There was pain in the right cheek when biting on the right separator.  The bite was not stable.  Myofascial examination revealed severe left masseter pain to palpation with referral.  There was severe left temporal pain on palpation with referral.  There was severe left sternocleidomastoid splenius capitus and bilateral trapezius pain on palpations.  TMJ examination revealed bilateral disk displacement with reduction.  

Private treatment records include a November 2005 dental treatment report at which time the Veteran stated that she had pain, greater on the left than the right.  On palpation of the masticatory muscles, there was severe pain left greater than right.  The Veteran was treated with Vicodin and a stabilization appliance.  

Under Code 9905, a 10 percent rating is warranted when the range of lateral excursion is limited from 0 to 4 millimeters (mm) or the inter-incisal range is limited to 31 to 40 mm; a 20 percent rating is applicable when the inter-incisal range is limited to 21 to 30 mm; a 30 percent rating is for contemplation when the inter-incisal range is limited to 11 to 20 mm; and a 40 percent rating is assigned when the range is limited to 0 to 10 mm.  38 C.F.R. § 4.150, Diagnostic Code 9905 (2010).  

With respect to lateral excursion, although the January 2005 examination report shows restriction, the precise measurement is not given the June 2005 examination report shows 9 mm excursion to the right and 10 mm excursion to the left.  Thus, the Veteran's measured lateral excursion is greater than 4 mm in either direction.  Therefore, a compensable rating is not warranted on this basis.  

With respect to inter-incisal range of motion, the January 2005 VA examiner measured the Veteran's inter-incisal opening to be 35 mm, which warrants the assignment of a 10 percent disability rating under Diagnostic Code 9905.  In addition, however, the June 2005 examination report shows that the Veteran is only able to comfortably open her jaw to 25 mm.  Although that examination report shows active maximum opening to 35 mm, the pain in the jaw exhibited on examination effectively limits the function of the Veteran's jaw to only 25 mm opening.  Thus, a 20 percent rating is warranted based on this examination report.  As the January 2005 examination did not specifically refer to passive limitation of motion, but did note the Veteran's significant pain, the Board finds that the 20 percent rating is warranted for the entire appeal process since the Veteran's claim for an increased rating.  

The Board notes that the evaluation of a service-connected disability involving a joint rated on limitation of motion requires adequate consideration of functional loss due to pain under 38 C.F.R. § 4.40 and functional loss due to weakness, fatigability, incoordination or pain on movement of a joint under 38 C.F.R. § 4.45.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  The Board finds that the award of a 20 percent rating due to limitation to 25 mm due to pain fully encompasses the Veteran's functional loss and there is no basis on which to assign a higher level of disability than the 20 percent rating assigned herein on the basis of 38 C.F.R. §§ 4.40 and 4.45.  

Rating Headaches

Service connection for headaches was granted by the RO in a May 1991 rating decision that assigned a noncompensable (zero percent) evaluation.  The rating was increased to 10 percent in the March 2005 rating decision that gave rise to this appeal under the provisions of Code 8100 for migraine headaches.  The Veteran submitted a claim for increased rating in September 2004.  

On VA examination in February 2005 the Veteran's history of headaches in service was noted.  It was reported that she initially had two to three headaches per week, usually following a heavy workout.  She currently had headaches several times per week that had increased in severity over those she had during service.  She stated that when she experienced these headaches, she usually was unable to perform her usual activities and needed to lie down.  She took the medications flexaril and motrin for pain, with some relief.  The assessment was that the Veteran had a long history of muscle contracture headaches that had worsened in severity.  They appeared to be mainly muscle contraction type, with vascular and rebound components.  

VA outpatient treatment records dated through June 2008 include a February 2008 report of treatment for complaints of migraine headaches associated with belching, nausea and vomiting.  Motrin had not helped.  These had been occurring daily and she had had more headaches in the past two weeks than in the previous four years.  Pain was described as 10 on a scale from 0 to 10.  The assessment was migraine headaches.  There are no further complaints of headaches in the treatment records, which primarily show treatment for low back pain through June 2008.  

Migraine, with very frequent, completely prostrating and prolonged attacks that are productive of severe economic inadaptability will be rated as 50 percent disabling.  Migraine headaches, with characteristic prostrating attacks occurring on an average of once a month of the last several months are rated as 30 percent disabling.  With characteristic prostrating attacks averaging one in two months, over the last several months, a 10 percent rating is warranted.  With less frequent attacks, a noncompensable evaluation is warranted.  38 C.F.R. § 4.124a, Code 8100.  

The examination report shows that the Veteran's headache disability affects her several times per week, requiring her to lie down for alleviation of the symptoms.  Outpatient treatment records show one severely incapacitating episode during the appeal period that required treatment; however, due to the frequency of the headaches, there is a question of whether the Veteran's headaches more nearly approximate prostrating attacks occurring on an average of once a month of the last several months, as required for an increased rating to 30 percent under Diagnostic Code 8100.  Resolving reasonable doubt in the Veteran's favor, the Board finds that the Veteran has been experiencing characteristic prostrating attacks the more nearly approximate on an average of at least once per month, so that a 30 percent rating has been warranted throughout the appeal period.  

The headaches do not, however, significantly intrude into her normal activities or daily living or work, so that they are not completely prostrating and productive of severe economic inadaptability.  Thus, a 50 percent rating is not warranted for any period.  38 C.F.R. §§ 4.3, 4.7. 

Rating Pes Planus

Service connection for bilateral pes planus was granted by the RO in a May 1991 rating decision that assigned a noncompensable (zero percent) evaluation.  The rating was increased to 10 percent for each lower extremity in the March 2005 rating decision that gave rise to this appeal under the provisions of Code 5276.  The Veteran submitted a claim for increased rating in September 2004.  

On VA examination in February 2005, the Veteran's history of foot pain, including treatment with orthotics, was reviewed.  She had pain with prolonged standing and/or walking.  She stated that the pain would begin within a ten minute period of walking or standing.  She did not complain of any significant weakness and no stiffness, but stated that she had occasional swelling.  There had been no redness, heat, but there had been lack of endurance over the years, which she noted as an inability to do workouts or when walking.  While she had been doing physical workouts, she had noted a lack of endurance.  She had used orthotics since the mid 1980's and took Motrin three times per day and Flexural twice per day.  The only flare-ups that she had noted were those during her workouts and on prolonged walking when she had an aching type pain across the bottoms of her feet.  She had no limitation of motion, but impairment on a daily basis regarding the amount of standing and walking that she could achieve.  She wore arch supports in the athletic shoes that she wore to the examination.  There was no excessive wear noted on her shoes.  Alleviating factors included rest, elevation of the feet and use of medications.  She had not had surgeries to the feet.  

On examination in February 2005, the Veteran was checked for endurance with heel lifts while standing facing a wall and within five to six lifts she was already having soft tissue discomfort on the plantar aspects.  This showed a decrease in endurance.  Gait showed a slight limp on the left from a recent left knee surgery, but she did not have any foot flap and had a normal rhythm with her gait.  There were no calluses or breakdowns noted on the feet.  Skin was dry and without ulceration.  There were no hammertoes.  The arches were lessened on the supine position.  They were not flattened, but the convexity was minimal and weight bearing on standing showed that the mid-arch showed flattening of the arch on weight bearing.  The arch was flattened and bulging.  There was no pain on manipulation.  Toes were placed in full flexion and extension passively.  There was a generalized vague discomfort, as the toes were placed in full dorsiflexion.  There was tenderness at the medial aspect o the arches bilaterally on the soft tissue.  There was no tenderness of the Achilles tendons, which appeared to be in alignment.  As noted, the longitudinal arch flattened and touched the floor bilaterally the moment the foot touched the floor.  Hallux valgus of the great toes was minimal.  The forefoot and mid foot were in normal alignment.  The foot did have a slight abnormal pronation.  There was some metatatarsalgia, a diffuse ache or discomfort when the toes were placed in dorsiflexion.  Sensation was intact.  X-ray studies confirmed pes planus bilaterally.  The diagnosis was pes planus, moderate to severe, deformities bilaterally on weight bearing and mild bilateral metatarsalgia.  There was an increase in fatigue and endurance by history with a worsening of the pes planus.  

VA outpatient treatment records show that the Veteran was treated for pain of the feet, primarily on the left, in 2006 and 2007.  She had attempted to wear a different type of shoe, but was not able to do so without significant left foot pain.  When last evaluated in November 2007, it was noted that an MRI study showed tenosynovitis.  Weakness was noted on a single heel rise on the left.  

An examination was conducted by VA in February 2008.  At that time, the Veteran's history and complaints were again reviewed and were similar to those expressed in 2005.  On examination, the right foot revealed tenderness, but no painful motion, edema, disturbed circulation, weakness, or atrophy of the musculature.  There was active motion in the metatarsalphalangeal joint of the right great toe.  Examination of the left foot also revealed tenderness, with no painful motion, edema, disturbed circulation, weakness or atrophy of the musculature.  There was active range of motion of the metatarsophalangeal joint of the left great toe.  Gait was within normal limits.  There was pes planus present.  There was no valgus present in either foot.  There was no forefoot or midfoot misalignment and no deformity such as inward rotation of the superior portion of the os calcis, medial tilting of the upper border of the talus or marked pronation of either foot.  Palpation of the feet showed slight tenderness on the right and moderate tenderness on the left.  The Achilles tendons were in good alignment.  There was no pes cavus and no hammertoes noted.  There was no Morton's metatarsalgia, hallux valgus or hallux rigidus.  There was no limitation on walking or standing on examination.  She required arch supports, but no orthopedic or corrective shoes.  Weight bearing X-rays showed mild flattening of the longitudinal arch of each foot.  The diagnosis was pes planus, bilateral feet that had progressed to plantar fasciitis.  

For mild flatfoot, with symptoms relieved by built-up shoe or arch supports, a noncompensable rating is warranted.  Moderate flatfoot, with weight-bearing line over or medial to the great toe, inward bowing of the tendon Achilles, pain on manipulation and use of the feet, either bilateral or unilateral, a 10 percent rating is warranted.  A 30 percent evaluation is warranted for severe bilateral acquired flatfoot (pes planus) manifested by marked deformity (pronation, abduction, etc.), accentuated pain on manipulation and use of the feet, indications of swelling on use of the feet, and characteristic callosities.  A 50 percent evaluation is warranted for pronounced bilateral acquired flatfoot (pes planus) manifested by marked pronation, extreme tenderness of the plantar surfaces of the feet, and marked inward displacement and severe spasm of the tendon Achilles on manipulation which is not improved by orthopedic shoes or appliances.  38 C.F.R. § 4.71a, Code 5276.  

As noted, for the Veteran to be eligible for an increased rating in excess of 10 percent, the evidence must demonstrate bilateral pes planus that is manifested by marked deformity, pain on manipulation and use of the feet, indications of swelling on use of the feet, or characteristic callosities.  After complete review of all of the evidence of record, the Board finds that, except for pain, the evidence has not demonstrated any of these manifestations.  The pain that the Veteran suffers is also one of the criteria for the current 10 percent rating that has been assigned for each foot.  While the treatment records do show that the left foot has worsened and has greater disability than the right, there is no evidence of marked deformity, swelling, or callosities on the left, let alone bilaterally as required for the 30 percent evaluation.  As such, there is no basis in any of the evidence of record for a rating in excess of the currently assigned 10 percent for each foot.  38 C.F.R. §§ 4.3, 4.7. 

Rating Varicose Veins

Service connection for bilateral varicose veins was granted by the RO in a May 1991 rating decision that assigned a noncompensable (zero percent) evaluation.  The rating was confirmed and continued for each lower extremity in the March 2005 rating decision that gave rise to this appeal under the provisions of Code 7120.  The Veteran submitted a claim for increased rating in September 2004.  

On February 2005 examination, the Veteran complained of having has varicose veins in her legs for years.  She had not had treatment or surgery for the disability.  She did not complain of any lower extremity problems other than shin splints that manifested while exercising, and her pes planus, which has been previously discussed.  Examination showed two areas of small "spider" veins that had a slightly ecchymotic look to them.  Each was on the lateral thigh, measuring 4 cm in diameter across. This was slightly firm to palpation and she stated was sore when pressure was placed over it.  Other areas were noted on the anterior thighs.  On her right, scattered were several small, superficial spider veins. They were short and linear.  Also on the left lateral thigh there was a smaller stellate-looking spider vein group that was approximately 2 cm in diameter.  This was not tender to direct palpation.  There were no visible veins other than the spider veins.  There was no indication of venous distention either on lying supine or when she stood.  Deep palpation of the calves, both mediolateral and posterior into the gastrocnemius areas did not elicit pain or any feeling of venous distention.  Pulses were intact and equal.  There was no edema of the lower extremities, breakdown of the skin or skin color changes.  There were no varicosities palpable.  The diagnosis was of superficial spider veins of the upper thighs, both left and right, and two stellate-like spider veins seen on the anterior upper thighs.  No other varicosities were noted to give discomfort or pain and there was no edema associated with the examination.  

VA outpatient treatment records do not show treatment for the Veteran's varicose veins.  

Varicose veins, with intermittent edema of an extremity or aching and fatigue in the leg after prolonged standing or walking, with symptoms relieved by elevation of extremity or compression hosiery, a 10 percent rating is warranted.  With persistent edema, incompletely relieved by elevation of the extremity, with or without beginning stasis pigmentation or eczema, warrants a 20 percent rating.  Varicose veins, with persistent edema and stasis pigmentation or eczema, with or without intermittent ulcerations, will be rated as 40 percent disabling.  With persistent edema or subcutaneous induration, stasis pigmentation or eczema, and persistent ulceration will be rated as 60 percent disabling.  These evaluations are for involvement of a single extremity.  If more than one extremity is involved, each extremity is to be evaluated separately and combined.  38 C.F.R. § 4.104, Code 7120.  

The Veteran has several small "spider" veins on each of her thighs, but it is not shown that they cause intermittent edema of either extremity, or aching, fatigue after prolonged standing or walking, or the need for compression hosiery or elevation of the legs to relieve symptoms.  Thus the symptoms necessary for a minimum schedular evaluation have not been shown in the record.  Absent a demonstration of the symptoms necessary for a 10 percent rating, there is no basis for allowance of the claim for either leg.  In every instance where the minimum schedular evaluation requires residuals and the schedule does not provide a no percent evaluation, a no percent evaluation will be assigned when the required residuals are not shown.  38 C.F.R. § 4.31.  

Extraschedular Considerations

The Board also has considered whether referral for extraschedular consideration is warranted.  An extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1) (2009); see Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a Veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the VA Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether the Veteran's disability picture requires the assignment of an extraschedular rating.  

Regarding the Veteran's orthopedic disabilities, comparing the Veteran's disability levels and the symptomatology of her disabilities to the rating schedule, the degree of disability throughout the appeal period under consideration is contemplated by the rating schedule for her TMJ and pes planus.  The rating for the Veteran's TMJ takes into account and incorporates various orthopedic factors such as functional impairment.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca. Similarly, her pes planus does not approach the criteria for bilateral pes planus necessary for a 30 percent rating so that the symptoms are specifically contemplated in the schedular rating criteria.  For this reason, the Board finds that the assigned schedular ratings are adequate to rate the Veteran's orthopedic disabilities, and no referral for an extraschedular rating is required.  

Regarding the headache disorder, comparing the Veteran's disability level and symptomatology to the rating schedule, the degree of disability throughout the appeal period under consideration is contemplated by the rating schedule.  The frequency of the Veteran's headaches is sufficient for a 30 percent rating, but there is no demonstration of severe economic inadaptability necessary for the next higher, 50 percent evaluation.  For this reason, the Board finds that the assigned schedular rating is adequate to rate the Veteran's headaches and no referral for an extraschedular rating is required.  

The evidence has not met the minimal schedular criteria for a compensable rating for varicose veins, which are essentially asymptomatic.  As such, no referral for an extraschedular rating is required for these disabilities.  

Finally, while the Veteran is not shown to be employed TDIU was denied in the March 2005 rating decision giving rise to this appeal.  The Veteran specifically stated that she did not wish to pursue an appeal of the matter of entitlement to a TDIU rating and TDIU is not before the Board.  


ORDER

Service connection for a neck disability, including arthritis of the cervical spine with tingling in the arms, is denied.  

An increased rating to 20 percent for TMJ is granted.

An increased rating to 30 percent for migraine headaches is granted.  

An increased rating in excess of 10 percent for pes planus of the left lower extremity is denied.  

An increased rating in excess of 10 percent for pes planus of the right lower extremity is denied.  

An increased (compensable) rating for varicose veins of the left lower extremity is denied.  

An increased (compensable) rating for varicose veins of the right lower extremity is denied.  



____________________________________________
J. Parker
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


